





Exhibit 10.6


AMENDED AND RESTATED
ACCENTURE PLC
2010 SHARE INCENTIVE PLAN
FORM OF
RESTRICTED SHARE UNIT AGREEMENT
(Fiscal 2019)




Participant:   
Date of Grant:  
Number of RSUs:  
Date of Issuance or Transfer of Shares:



1.    Grant of RSUs. The Company hereby grants the number of restricted share
units (“RSUs”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms of the Amended
and Restated Accenture plc 2010 Share Incentive Plan (as amended from time to
time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Each RSU represents the unfunded, unsecured right of the
Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.


2.    Form and Timing of Issuance or Transfer.


(a)    The Company shall issue or cause there to be transferred to the
Participant, twelve (12) months following the Date of Grant, a number of Shares
equal to the aggregate number of RSUs granted to the Participant under this
Agreement (as adjusted pursuant to the terms hereof, including Section 12);
provided, however, if the Participant’s service with the Company terminates due
to the Participant’s death, the Company shall issue or cause to be transferred
to the Participant’s estate a number of Shares equal to the aggregate number of
RSUs granted to the Participant hereunder (as adjusted pursuant to the terms
hereof, including Section 12) as soon as practicable following such termination
of service.


(b)    Upon the issuance or transfer of Shares in accordance with Section 2(a)
of this Agreement, the aggregate number of RSUs granted to the Participant under
this Agreement shall be extinguished.


3.    Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the







--------------------------------------------------------------------------------




Fair Market Value of a Share on the payment date of such dividend. In the case
of any dividend declared on Shares that is payable in the form of Shares, the
number of RSUs granted to the Participant shall be increased by a number equal
to the product of (a) the aggregate number of RSUs that have been held by the
Participant through the related dividend record date, multiplied by (b) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share. For the avoidance of doubt, any additional RSUs granted pursuant to this
Section 3 shall be subject to the terms and conditions contained in this
Agreement.


4.    Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.


5.    Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Appendix A for the
purposes specified therein.


6.    No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the name of the Participant or his or her estate in the Company’s register of
shareholders.


7.    Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable U.S. Federal or state laws or relevant securities
laws of the jurisdiction of the domicile of the Participant or to ensure
compliance with any additional transfer restrictions that may be in effect from
time to time, and the Committee may cause a legend or legends to be put on any
certificates representing such Shares to make appropriate reference to such
restrictions.


8.    Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate. Any Shares issued or transferred to the Participant shall be subject
to compliance by the Participant with such policies as the Committee or the
Company may deem advisable from time to time, including, without limitation, the
policies relating to minimum equity holding requirements. Such policies shall be
binding upon the permitted respective legatees, legal representatives,
successors and assigns of the Participant.


        


2





--------------------------------------------------------------------------------




9.    Choice of Law and Dispute Resolution.


(a)    THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
(b)    Subject to subsections (c) through (f), any and all disputes which cannot
be settled amicably, including any ancillary claims of any party, arising out
of, relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance and/or termination of this
Agreement and any amendment thereto (including without limitation the validity,
scope and enforceability of this arbitration provision) (each a “Dispute”) shall
be finally settled by arbitration conducted by a single arbitrator in New York,
in accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce (“ICC”), except that the parties may select an arbitrator
who is a national of the same country as one of the parties. If the parties to
the dispute fail to agree on the selection of an arbitrator within thirty (30)
days of the receipt of the request for arbitration, the ICC shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. In the event of any arbitration between the parties,
the Company shall consent to a request by the Participant to hold arbitral
proceedings, including any evidentiary hearings, in the country in which the
Participant principally conducts his/her business for the convenience of the
parties and witnesses, it being understood, however, that the legal situs of the
arbitration shall remain in New York. Each side will bear its own costs and
attorneys’ fees.
(c)     Either party may bring an action or proceeding in any court having
jurisdiction thereof, for the purpose of compelling a party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and/or in support of the arbitration as
permitted by any applicable arbitration law and, for the purposes of this
subsection (c), each party expressly consents to the application of subsections
(e) and (f) to any such suit, action or proceeding.
(d)    Judgment on any award(s) rendered by the tribunal may be entered in any
court having jurisdiction thereof.
(e)    (i)    Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Courts located in New York, United States for the purpose of
any suit, action or proceeding brought in accordance with the provisions of
subsection (c). The parties acknowledge that the forum designated by this
subsection (e) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to any right to assert
personal jurisdiction in any other forum or to the laying of venue of any suit,
action or proceeding brought in any court referred to in subsection (e)(i)
pursuant to subsection (c) and such parties agree not to plead or claim the
same, or to seek anti-suit relief or any other remedy to deny the arbitral
jurisdiction referred to in subsection (b).


3





--------------------------------------------------------------------------------




(f)    The parties agree that if a suit, action or proceeding is brought under
subsection (c) proof shall not be required that monetary damages for breach of
the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate, and they irrevocably appoint the General
Counsel of the Company, c/o Accenture, 161 N. Clark Street, Chicago, IL 60601
(or, if different, the then-current principal business address of the duly
appointed General Counsel of the Company) as such party’s agent for service of
process in connection with any such action or proceeding and agree that service
of process upon such agent, who shall promptly advise such party of any such
service of process, shall be deemed in every respect effective service of
process upon the party in any such action or proceeding.
10.      Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court or appointed arbitrator holds any
provision of this Agreement to be invalid or unenforceable, then, if allowed by
law, that provision shall be reduced, modified or otherwise conformed to the
relevant law, judgment or determination to the degree necessary to render it
valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
11.    RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


12.    Tax Withholding. The Participant shall, to the extent required by
applicable law or regulations, be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall withhold from any issuance or
transfer of Shares due in connection with the RSUs under this Agreement or under
the Plan, applicable withholding taxes and social insurance contributions
required to be withheld with respect to the RSUs, this Agreement or any issuance
or transfer under this Agreement or under the Plan.


13.    Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the RSUs or the Participant’s future
participation in the Plan. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.    


14.    Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and/or


4





--------------------------------------------------------------------------------




regulations or to facilitate the operation and administration of the RSUs and
the Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements, undertakings or additional documents that
may be necessary to accomplish the foregoing.


15.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


16.    Entire Agreement. This Agreement, including the Plan, as provided
therein, contains the entire agreement between the parties with respect to the
subject matter therein and supersedes all prior oral and written agreements
between the parties pertaining to such matters.


17.    Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.


18.    Rule 16b-3. The grant of the RSUs to the Participant hereunder, including
any additional RSUs delivered pursuant to Section 3 hereof, is intended to be
exempt from the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended from time to time (the “Exchange Act”) pursuant to Rule 16b-3
promulgated under the Exchange Act, including without limitation, any
transaction involving a sale to the Company or any Affiliate where the purpose
of such sale is to satisfy tax or similar withholding obligations required upon
the delivery of Shares.


19.    Insider Trading / Market Abuse Laws. By participating in the Plan, the
Participant agrees to comply with the Company’s policy on insider trading. The
Participant further acknowledges that the Participant may be subject to local
insider trading and/or market abuse laws and regulations that are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. The Participant acknowledges that it is the
Participant’s personal responsibility to comply with any applicable
restrictions, and that the Participant should consult the Participant’s personal
advisor on this matter.


20.     Recoupment. The RSUs granted under this Agreement, and any Shares issued
or any payments made in respect thereof, shall be subject to any recoupment
policy that the Company may adopt from time to time, to the extent that any such
policy is applicable to the Participant.


21.    Amendments. The rights and obligations under this Agreement and their
enforceability are subject to local tax and foreign exchange laws and
regulations and, in this sense, the terms and conditions contained herein may be
amended at the sole discretion of the Company and/or the Committee in order to
comply with any such laws and regulations.




5





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Unit
Agreement.




ACCENTURE PLC
By:




Chad Jerdee
General Counsel and Chief Compliance Officer






PARTICIPANT


                        


By: _________________________
                            
Name: _______________________




6





--------------------------------------------------------------------------------





APPENDIX A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to and authorizes the collection, processing and transfer
by the Company and its Affiliates of personal data relating to the Participant
by the Company and its Affiliates for the purposes of fulfilling their
obligations and exercising their rights under the Plan, issuing certificates (if
any), statements and communications relating to the Plan and generally
administering and managing the Plan, including keeping records of analysis of
and reporting on participation levels and other information about the Plan from
time to time. Any such processing shall be in accordance with the purposes and
provisions of this data protection provision.

This includes the following categories of data (“Data”):
(i)     Data already held in the Participant’s records such as the Participant’s
name and address, ID number, payroll number and length of service;
(ii) Data collected upon the Participant accepting the rights granted under the
Plan (if applicable);
(iii) Data subsequently collected by the Company or any of its Affiliates in
relation to the Participant’s continued participation in the Plan, for example,
data about shares offered or received, purchased or sold under the Plan from
time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
shares were granted, termination of service); and
(iv) Other personal information about the Participant, including, but not
limited to, telephone number, date of birth, social insurance number, tax
identification number, resident registration number or other identification
number, compensation, nationality, job title or any other information necessary
for implementing, administering, and managing the Plan.
(b)
Access to the Participant’s personal Data within the Company will be limited to
those employees who have a need to know the information for the purposes
described in this Appendix A, which may include personnel in HR, IT, Compliance,
Legal, Finance and Accounting, Corporate Investigations and Internal Audit.

(c)
The Company and its Affiliates shall retain the Data of the Participant for as
long as necessary for the above mentioned purposes. In particular:



•
the Company retains the Participant’s Data during the term of the Plan;







--------------------------------------------------------------------------------




•
the Company retains the Participant’s Data where it is required to do so by a
legal obligation to which it is subject;



•
the Company retains the Participant’s Data where this is advisable to safeguard
or improve the Company’s legal position (for instance in relation to statutes of
limitations, litigation, or regulatory investigations).



(d)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates. The Participant has the
right to withdraw its consent at any time by contacting the Company’s data
protection officer at dataprivacyofficer@accenture.com.

(e)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time to time or within the EU or the European
Economic Area (“EEA”), but also worldwide, to other employees and officers of
the Company and its Affiliates and to the following third parties for the
purposes described in paragraph (a) above:

(i)     Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;
(ii) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law or
otherwise deemed necessary by the Company or its Affiliates;
(iii) actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;
(iv) other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and
(v) the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Ireland and other locations
where the Company and its Affiliates, as applicable, administer the Plan. The
Company has internal policies to ensure an equivalent level of protection is in
place across the Company’s worldwide organization. Any transfers of the
Participant’s personal Data to other offices of the Company will be governed by
the Company’s binding corporate rules (a copy of which can be found at
https://www.accenture.com/t00010101T000000Z__w__/gb-en/


2





--------------------------------------------------------------------------------




_acnmedia/PDF-52/Accenture-Public-Facing-BCR-June-2017.pdf). Any international
transfers of the Participant’s personal Data to third parties (including those
outside the EEA), will be based on an adequacy decision or are governed by the
standard contractual clauses (a copy of which can be obtained from
dataprivacy@accenture.com).
All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.
The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate and to request the erasure, request the
restriction of processing or object to the processing and withdraw his or her
consent. The Participant also has the right to request a copy or the portability
of its personal Data which it provided to the Company. The Participant is
entitled to all the other rights provided for by applicable data protection law,
including those detailed in any applicable documentation or guidelines provided
to the Participant by the Company or its Affiliates in the past. More detailed
information is available to the Participant by contacting the appropriate local
data protection officer in the country in which the Participant is based from
time to time. If the Participant has a complaint regarding the manner in which
personal information relating to the Participant is dealt with, the Participant
should contact the appropriate local data protection officer referred to above.
The Participant also has the right to lodge a complaint with the competent data
protection authority.
(f)
The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local data
contact referred to above. The Participant understands, however, that refusing
or withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan (and may result in the forfeiture of unvested RSUs). For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the data protection officer referred to above.

(g)
Finally, upon request of the Company, the Participant agrees to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company) that the Company may deem necessary to obtain from
the Participant for the purposes of administering the Participant’s
participation in the Plan in compliance with the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
and agrees that the Participant will not be able to participate in the Plan if
the Participant fails to provide any such consent or agreement requested by the
Company.





3



